         Case 3:21-cv-04062-EMC Document 26 Filed 06/05/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 9                                   SAN FRANCISCO DIVISION
10

11   GUARDANT HEALTH, INC.,                      Case No. 3:21-cv-04062-EMC
     a Delaware corporation,
12                                               [PROPOSED] ORDER GRANTING
                   Plaintiff,                    NATERA’S UNOPPOSED MOTION TO FILE
13                                               PARTIES’ AGREEMENT REGARDING
            v.                                   PLAINTIFF GUARDANT HEALTH INC.’S
14                                               MOTION FOR PRELIMINARY INJUNCTION
     NATERA, INC.,                               UNDER SEAL
15   a Delaware corporation,
                                                 Place: Courtroom 5 – 17th Floor
16                 Defendant.                    Judge: Hon. Edward M. Chen
17

18

19

20

21

22

23

24

25

26

27

28

                            [PROPOSED] ORDER GRANTING UNOPPOSED MOTION TO SEAL
                                        CASE NO. 3:21-CV-04062-EMC
          Case 3:21-cv-04062-EMC Document 26 Filed 06/05/21 Page 2 of 2



 1          Having considered Defendant Natera, Inc.’s (“Natera”) Unopposed Motion to Seal, the Motion
 2   is hereby GRANTED.
 3          Natera is granted leave to file the Parties’ Agreement Regarding Plaintiff Guardant Health
 4   Inc.’s Motion for Preliminary Injunction under seal.
 5

 6          IT IS SO ORDERED.
 7

 8   Dated: June 4, 2021
                                                               Hon. Edward M. Chen
 9                                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       1
                             [PROPOSED] ORDER GRANTING UNOPPOSED MOTION TO SEAL
                                         CASE NO. 3:21-CV-04062-EMC
